UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM 10-Q (Mark One) x QUARTERLY REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the quarterly period ended September 30, 2010 o TRANSITION REPORT UNDER SECTION 13 OR 15(d) OF THE SECURITIES EXCHANGE ACT OF 1934 For the transition period from to Commission file number: 000-52639 ORIENT PAPER, INC. (Exact name of small business issuer as specified in its charter) Nevada 20-4158835 (State or other jurisdiction of incorporation or organization) (IRS Employer identification No.) Nansan Gongli, Nanhuan Rd, Xushui County, Baoding City Hebei Province, The People’s Republic of China 072550 (Address of principal executive offices) 011- (86) 312-8605508 (Registrant’s telephone number, including area code) Indicate by check mark whether the issuer (1) filed all reports required to be filed by Section 13 or 15(d) of the Exchange Act during the past 12 months (or for such shorter period that the Registrant was required to file such reports), and (2) has been subject to such filing requirements for the past 90 days. YesxNoo Indicate by check mark whether the registrant has submitted electronically and posted on its corporate Web site, if any, every Interactive Data File required to be submitted and posted pursuant to Rule 405 of Regulation S-T (§232.405 of this chapter) during the preceding 12 months (or for such shorter period that the registrant was required to submit and post such files). YesoNoo Indicate by check mark whether the registrant is a large accelerated filer, an accelerated filer, a non-accelerated filer, or a smaller reporting company. See the definitions of “large accelerated filer,” “accelerated filer” and “smaller reporting company” in Rule 12b-2 of the Exchange Act. Large accelerated fileroAccelerated filero Non-accelerated filero (Do not check if a smaller reporting company)Smaller reporting company x Indicate by check mark whether the registrant is a shell company (as defined in Rule 12b-2 of the Exchange Act.): YesoNo x APPLICABLE ONLY TO ISSUERS INVOLVED IN BANKRUPTCY PROCEEDINGS DURING THE PRECEDING FIVE YEARS: Check whether the registrant filed all documents and reports required to be filed by Section l2, 13 or 15(d) of the Exchange Act after the distribution of securities under a plan confirmed by a court. Yes □No □ APPLICABLE ONLY TO CORPORATE ISSUERS: State the number of shares outstanding of each of the issuer's classes of common equity, as of the latest practicable date: 18,339,066 shares of common stock, $.001 par value, were outstanding as of November 5, 2010. 1 TABLE OF CONTENTS Page PART I Item 1. Financial Statements 3 Item 2. Management’s Discussion and Analysis of Financial Condition and Results of Operation 16 Item 3. Quantitative and Qualitative Disclosures About Market Risk 30 Item 4. Controls and Procedures 30 PART II Item 1. Legal Proceedings 31 Item 1A. Risk Factors 31 Item 2. Unregistered Sales of Equity Securities and Use of Proceeds 31 Item 3. Defaults Upon Senior Securities 31 Item 4. (Removed and Reserved) 31 Item 5. Other Information 31 Item 6. Exhibits 31 SIGNATURES 31 32 2 PART I – FINANCIAL INFORMATION Item 1.Financial Statements ORIENT PAPER, INC. CONDENSED CONSOLIDATED BALANCE SHEETS AS OF SEPTEMBER 30, 2010, AND DECEMBER 31, 2009 (Unaudited) September 30, December 31, Current Assets: Cash and cash equivalents $ $ Restricted cash - Accounts receivable (net of allowance for doubtful accounts of $90,708 and $41,977 as of September 30, 2010 and December 31, 2009, respectively) Inventories Prepayment and other current assets Total current assets Prepayment on property, plant and equipment - Property, plant, and equipment, net Total Assets $ $ LIABILITIES AND STOCKHOLDERS' EQUITY Current Liabilities Short-term bank loans $ $ Current portion of long-term debt - Current portion of related party loans - Accounts payable Notes payable - Accrued payroll and employee benefits Other payables and accrued liabilities Income taxes payable Total current liabilities Loan from credit union - Loan from related parties Total liabilities Commitments and Contingencies - - Stockholders' Equity: Common stock, 500,000,000 shares authorized, $0.001 par value per share, 18,344,811 and 14,875,715 shares issued and outstanding as of September 30, 2010 and December 31, 2009, respectively Additional paid-in capital Statutory earnings reserve Accumulated other comprehensive income Retained earnings Total stockholders' equity Total Liabilities and Stockholders' Equity $ $ See accompanying notes to condensed consolidated financial statements. 3 ORIENT PAPER, INC. CONDENSED CONSOLIDATED STATEMENTS OF INCOME AND COMPREHENSIVE INCOME FOR THE NINE AND THREE MONTHS ENDED SEPTEMBER 30, 2 (Unaudited) Three Months Ended Nine Months Ended September 30, September 30, Revenues $ Cost of Sales ) Gross Profit Selling, General and Administrative Expenses ) ) ( 2,159,939
